INTELLECTUAL PROPERTY ASSIGIMENT


THIS INTELLECTUAL PROPERTY ASSIGNMENT (the "Agreement") is made between EMS
Development Group LLC, a Maryland limited liability company ("Assignor") and CNS
Protein Therapeutics, Inc., a Delaware corporation (the "Assignee"), effective
as of March 5, 2008 (the "Effective Date").


WHEREAS, Assignor owns or controls all right, title and interest in and to
certain intellectual property listed on Exhibit A hereto (collectively, the
"Intellectual Property'');


WHEREAS, Assignor wishes to assign, and Assignee wishes to obtain, all right,
title and interest in and to the Intellectual Property; and


NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which is hereby acknowledged, the parties hereto agree as follows:


I.          Assignment. Assignor hereby irrevocably assigns and transfers to
Assignee and its successors, legal representatives and assigns all of its right,
title and interest in and to the Intellectual Property;


2.           Consideration. In exchange for Assignor's assignment of the
Intellectual Property, Assignee shall pay to Assignor, the consideration
described in Exhibit C, subject to certain contingencies described therein (the
"Consideration").


3.           Assumption of Liabilities. Assignee hereby assumes the liabilities
relating to the Intellectual Property described on Exhibit D.


4.           Representations and Warranties; Release. Assignor hereby represents
and Warrants to the Assignee as follows:


(a)          Authority. Assignor has the right, power and authority to enter
into this Agreement.


(b)          No Violations or Conflicts. Assignor is the sale owner of the
Intellectual Property, and is eotitled to assign the Intellectual Property
without the consent of any third party.


(c)          Non-Interference. Assignor does not own any intellectual property
that would conflict with Assignee's ability to fully exploit the Intellecrual
Property. Assignor has disclosed to Assignee all patents, know-how and materials
necessary or reasonably useful for the exploitation of the Intellectual
Property.


5.          Further Assurances of Assignor. On and after the Effective Date,
Assignor will:


(a)          Affidavits in Support of Revival. Assignor will deliver to
Assignee's counsel its affidavit, and will use its best efforts to procure and
deliver to Assignee's counsel. the affidavits of (i) Peter Allard (00 behalf of
Hyacinthe Services Limited), (ii) Gordon Keep or Geir Liland (on behalf of
Prescient Neuropharma, Inc.) and (iii) Leanne Bate (as former director of
Prescient

 
 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, this Assignment of Patents is executed on March 5, 2008.


EMS Development Group,
a Maryland corporation
 
/s/ George Steinfels
George Steinfels, President


ATTEST:


By: ________________________
Title: ______________________


State of Maryland                                )
) ss.
County of Montgomery                      )


On this 5th day of March, 2008 before me the undersigned, a Notary Public in and
for the County and State aforesaid, personally appeared George Steinfels who is
personally known to me (or proved to me on the basis of satisfactory evidence)
to be the person whose name is subscribed to within instrument and acknowledged
to me that he executed the same in his authorized capacity and that by his
signature On such instrument the person, or the entity upon behalf of which the
person acted, executed the instrument.


                graphic 4 [graphic4.jpg]
Signature
 
My commission expires: Feb. 10, 2010

 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Intellectual Property
 
The Intellectual Propeny shall consist of all of Assignor's right title and
interest in and to the intellectual property rights relating to the protein
molecule known as Mesencephalic Astrocyte­derived Neurotrophic Factor ("MAW),
including without limitation (a) the patents and any inventions set fonh below
(the "Patents"); (b) all rights to apply in any or all countries of the world
for patents, certificates of in venti ODS or other governmental grants in such
Patents; (c) any and all applications filed and any and all patents,
certificates of inventions or other governmental grants granted on said Patents
in the United States or any other country, including each and every application
filed and each and every Patent granted on any applications which is a division,
substitution or continuation of any of said applications; (d) each and every
reissue or extension of any of such Patents; (e) each any every patent claim
resulting from a reexamination certificate for any and all such Patents; and (f)
any and all rights to sue for and recover damages for any past, present or
future violation, misappropriation or infringement of the Patents (collectively,
the "Intellectual Property).


Title
Jurisdiction
Application/Publication
Number
Dopaminergic Neuronal Survival-Promoting Factors and Uses Thereof
USA
10/102,265
Dopaminergic Neuronal Survival-Promoting Factors and Uses Thereof
Canada
2441740
Dopaminergic Neuronal Survival-Promoting Factors and Uses Thereof
Europe
EP 1373502 A2
Dopaminergic Neuronal Survival-Promoting Factors and Uses Thereof
Japan
JP2004528835TT




 
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
ASSIGNMENT OF PATENTS
 
V,'HEREAS, EMS Development Group LLC, a Maryland limited liability company
(hereinafter "Assignor") and CNS Protein Therapeutics, Inc., a Delaware
corporation (hereinafter "Assignee") are parties to that certain Intellectual
Property Assignment, effective as of March 5, 2008 (the "Agreement").


NOW THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, Assignor does hereby sell, assign and transfer and agrees
to sell, assign and transfer unto Assignee or its designees, all of Assignor's
right, title and interest in and to the patents and patent applications listed
in Exhibit A to the Agreement of even date herewith (collectively, the
"Patents") and any reissues and continuations thereof and in all counterparts of
the foregoing Patents filed or issued in foreign countries, as to which Assignor
agrees to furnish and to execute on a country-by-country basis specific
assignments as requested by Assignee or any such designee.


Assignor covenants that it is the sole owner and holder of record title to the
above-identified patent applications and any patents that issue thereon (and
foreign counterparts thereto) and that it has full power to make the present
assignment.
Assignor further sells, assigns, transfers and conveys unto Assignee the entire
right, title and interest in and to any and all causes of action and rights or
recovery for past infringement of the Patents herein assigned.


Assignor warrants unto the Assignee and further agrees that Assignor will,
without demanding any further consideration therefor, at the request and at the
expense of the Assignee, do all lawful and just acts including the execution and
acknowledgment of instruments, that may be or became necessary for sustaining,
obtaining continuations thereof, or reissuing said United States Patents and
foreign counterparts and for maintaining and perfecting the Assignee's right to
said Patents, particularly in cases of interference and litigation.


Assignor also hereby authorizes the Commissioner of Patents to issue any and all
Patents that may be granted upon any of the patent applications herein
referenced to Assignee, as the assignee to the entire interest therein.
 
 
 

--------------------------------------------------------------------------------

 

EXHIBIT C
CONSIDERATION


The Consideration to be paid for the assignment of the Patents shall be as
follows:


· 53,750.00 shall be paid by wire transfer upon closing of this transaction;


· An additional 520,000 shall be paid by wire transfer upon the closing of a
financing generating aggregate gross proceeds for Assignee of at least S
1,250,000;


· If and only if, the Patent is revived in the United States, 550,000 shall be
paid by wire transfer upon the closing of a financing generating aggregate gross
proceeds for Assignee of at least 55,000,000; and


· If and only if, the Patent is revived in Europe, 520,000 shall be paid by wire
transfer upon the closing of a financing generating aggregate net proceeds for
Assignee of at least 56.000,000.

 
 

--------------------------------------------------------------------------------

 

EXHlBIT D
ASSIGNED LIABILITIES


Assignee hereby agrees to pay:


· The reasonable, documented fees and expenses of Barnes & Thornberg LLP which
are directly related to work performed by the firm in acquiring the Intellectual
Property on November 30, 2007 and for subsequent work in reviving the patents
and transitioning related documents to new counsel;


· Within seven (7) days of receipt from EMS of an itemized statement from
Hyacinthe Services Limited ("Hyacinthe"), up to CDN$3,000 for the assistance of
Hyaeinthe personnel during the revival prosecution of the Intellectual Property
and related out of pocket expenses;


· Upon closing of this transaction, subject to receipt of a reasonably
documented invoice therefore, expenses incurred by Assignor at the request of
Assignee in the amount of $1,533.61;


· Such other reasonable and documented expenses of EMS or Hyacinthe as shall be
mutually agreed upon in advance by the parties in writing.